DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quayle
This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities: Reference character “200” has been used to designate both Subroutine (Par. [034]) and isolation monitoring routine (Par. [035]).
Appropriate correction is required.
Drawings
The drawings are objected to because all of the boxes should be labeled with descriptive legends.  In particular:
Figure 1, box 60 – Controller --; box 50 – Electrical Load – (Or electrical symbol resistor R load); box 200 – Monitoring Routine --.
Figure 2, (See table 1, specification par. [035]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both Subroutine (Par.  and isolation monitoring routine (Par. [035])  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Prior Art
The prior art of Weiss et al. (US 2016/0245853 A1) discloses a system and method of detecting ground faults in energy storage having (Figure 3) a microcontroller (304) for monitoring variation voltage in bus (204).  If the microcontroller (304) determines that the delta v1 or delta v2 in the DC voltage level on either the positive or negative bus is less than a predetermined voltage level, such as 5 volts DC or any other suitable voltage level, then the microcontroller (304) can provide an 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a method for dynamically monitoring an electrically isolated power bus for DC power system having the steps of determining a dynamic voltage balance term based upon a ratio of the voltage between the positive power bus and ground and the voltage between the negative power bus and ground; determining, via the controller, a dynamic positive isolation resistance term based upon the active positive isolation resistance term and the dynamic voltage balance term; determining, via the controller, a dynamic negative isolation resistance term based upon the active negative isolation resistance term and the dynamic voltage balance term; and detecting a fault associated with the power bus based upon the dynamic positive isolation resistance term and the dynamic negative isolation resistance term, as recited in the independent claim 1;
a DC power system having dynamically determine a second voltage between the positive power bus and ground, dynamically determine a second voltage between the negative power bus and ground, determine a dynamic voltage balance based upon the second voltage between the positive power bus and ground and the second voltage between the negative power bus and ground, and determine the dynamic isolation resistance term based upon the absolute isolation resistance term and the dynamic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
September 9, 2021